 
Exhibit No. 10.6


CONFIDENTIAL


January 16, 2009


Dr. Craig A Zabala
Chairman of the Board, President & Chief Executive Officer
Blackhawk Capital Group BDC, Inc.
14 Wall Street, Suite 1100B
New York, NY 10005


Dear Dr. Zabala,


This letter (the "Agreement") will confirm the engagement of John W. Loofbourrow
Associates, Inc. ("Loofbourrow") and EquitySmith, Inc. ("ESI"), by Blackhawk
Capital Group BDC, Inc., a Delaware corporation and a business development
company registered under the Investment Company Act of 1940, as amended (the
"Company"), as placement agents in connection with the Company's Rule 506
offering under Regulation D under the Securities Act of 1933, as amended (the
"Securities Act"), of up to $10 million in common stock ("Securities") to
qualified institutional buyers ("QIBs") and "accredited investors" (as those
terms are defined under the Securities Act) (the "Investors").  The Offering
will be pursuant to a Confidential Private Placement Memorandum and a
subscription agreement and purchase questionnaire ("Subscription
Agreement").  The maximum amount to be raised in the Offering is
$10,000,000.  The minimum amount is $3,000,000.  The Company reserves the right
to lower the minimum or increase the maximum at its sole discretion.  The
purchase price shall be $5.00 per share.
 
 
1.
Scope of Loofbourrow's and ESI's Services.  Each of Loofbourrow and ESI will
distribute Offering Materials (as hereinafter defined) to potential investors,
report the status of the Offering to the Company, and assist in consummating the
Offering, including, but not limited to:

 
a.
familiarizing itself to the extent it deems appropriate and feasible with the
business operations, properties, financial condition, and prospects of the
Company,

 
b.
assisting the Company in preparing Offering Materials for distribution by
Loofbourrow and ESI to potential investors selected by Loofbourrow and ESI and
the Company,

 
c.
screening and contacting prospective investors,

 
d.
assisting in negotiations with prospective investors, and



 
 

--------------------------------------------------------------------------------

 
 
e.
advising and assisting the Company in structuring and pricing the Offering.

 
It is understood by both parties that Loofbourrow and ESI intend to solicit
interest from a limited number of potential Investors (QIBs and accredited
investors).  Loofbourrow and ESI will, in their sole discretion, determine the
reasonableness of their efforts and are under no obligation to perform at any
level other than what each deems reasonable.  The Company shall retain control
of the Offering and shall have the right to determine (a) whether to accept and
close the sale of the Securities to a specific Investor, (b) whether to close or
terminate the Offering, and (c) the content of the Offering Materials.
 
2.
Fees.  In return for Loofbourrow's and ESI's services in the placement of
Securities, the Company will pay Loofbourrow and/or ESI a cash fee equal to 10%
of the gross proceeds (the "Financing Fee") of any Securities placed by
Loofbourrow or ESI.  Any Financing Fees payable to Loofbourrow and ESI will be
due at the closing date of the Offering and shall be payable to Loofbourrow and
ESI by the Company.  Loofbourrow and ESI shall not be entitled to receive the
reimbursement of any expenses from the Company.  It is anticipated that ESI will
purchase for its own account 600,000 shares for $3,000,000.  ESI has the option
to syndicate all or part of its $3,000,000 investment to third-party QIBs.  The
Financing Fee associated with the sale of shares up to $3,000,000 to ESI shall
be payable to Loofbourrow.  Financing Fees for all remaining Shares sold in the
Offering will be split 70% to Loofbourrow and 30% to ESI for sales of shares of
$3,000,001 to $4,000,000, and 100% to ESI for the sales of the remaining shares
up to the maximum offering of $10,000,000.

 
3.
Term.  Unless extended or earlier terminated by mutual agreement in writing of
the parties, the term of this Agreement shall commence January 15, 2009 and
terminate on the earliest to occur of:  (i) ten (10) calendar days after written
notice given to the Company by Loofbourrow or ESI of a potential Investor
purchasing at least 600,000 Shares that will close on the purchase of Shares
within five (5) calendar days of the date of such written notice; (ii)
twenty-eight (28) calendar days from January 15, 2009; or (iii) the date of
closing and funding by any Investor of a Subscription Agreement for a minimum of
600,000 Shares (the "Term").  The parties may extend the Term by mutual
agreement.  Upon any termination or expiration of this Agreement, neither the
Company, a potential Loofbourrow or potential ESI Investor, shall have any
obligation or liability to any other party under this Agreement.  For a period
of twenty-eight (28) calendar days from January 15, 2009 ("Period"), Loofbourrow
and ESI shall have the exclusive right on behalf of the Company to solicit
prospective Investors who are QIBs and/or accredited investors regarding the
possible sale to such Investors of shares.  During the Period, Loofbourrow and
ESI shall not have the right to conduct any other discussions on behalf of the
Company regarding any matter other than the sale of the Shares to the
prospective Investors.  For purposes of clarification, the Company during the
Period shall deal exclusively with Loofbourrow and ESI concerning the sale of
the shares and discontinue any discussions with respect to any previously
received third party proposals with respect to the sale of such shares.  If this
exclusivity provision is breached, in addition to any other compensation for
damages, Loofbourrow and ESI and/or its shareholders, jointly and severally,
shall promptly upon demand pay to the Company an amount equal to all expenses
incurred by the Company in connection with the Offering, including the expenses
of the Company's agents, advisors, bankers, attorneys, accountants and the other
representatives.

 
 
 

--------------------------------------------------------------------------------

 


For a period up to one year from the termination of this Agreement and if
Loofbourrow and ESI enters into a selling group of any subsequent securities
offerings of the Company, then Loofbourrow and ESI shall receive additional
financing fees ("Additional Fees") if the Company sells securities to those
Investors previously introduced by Loofbourrow and ESI ("Protected
Investors").  Prior to the termination date, Loofbourrow and ESI will furnish
the Company with a written list of the Protected Investors.  The Additional Fees
will be equal to any underwriting or placement fees that are listed in any
future offering circular or prospectus.
 
4.
Company Information.  The Company will furnish Loofbourrow and ESI such
information concerning the Company as Loofbourrow and ESI reasonable determine
to be appropriate with respect to the Offering ("Information").  The Company
shall afford Loofbourrow and ESI and their counsel and representatives full and
complete access to its books and records and will use commercially reasonable
efforts to afford Loofbourrow and ESI with full and complete cooperation of
management to gather the Information on a reasonable basis.  The Company
recognizes and confirms that Loofbourrow and ESI (a) will use and rely on the
Information in performing the services contemplated by this Agreement, without
independently verifying the accuracy and completeness of the same, (b) does not
assume responsibility for the accuracy or completeness of the Information, and
(c) will not make an appraisal of any assets or liability of the Company.

 
The Company hereby represents to Loofbourrow and ESI that all solicitation
materials prepared by the Company and used in connection with the Offering,
including, without limitation, the Confidential Private Placement Memorandum
(the "Offering Materials") will not, as of the date of any offer or sale in
connection with the Offering, contain any untrue statement of a material fact or
omit a material fact necessary to make the statements contained therein, not
misleading, in light of the circumstances under which they were made.  If at any
time an event occurs as a result of which the Offering Materials, as then
amended or supplemented, would include an untrue statement of a material fact or
omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made when such Offering
Materials are delivered to a prospective purchaser pursuant hereto, not
misleading, the Company will promptly notify Loofbourrow and ESI to suspend
solicitation of prospective purchasers in connection with the Offering; and if
the Company decides to amend or supplement the Offering Materials, it will
promptly advise Loofbourrow and ESI by telephone (with confirmation in writing)
and will promptly prepare an amendment or supplement that will correct such
statement or omission.
 
Loofbourrow and ESI will not violate, or cause the Company to violate, any
applicable federal and state securities laws in connection with the Offering.


 
 

--------------------------------------------------------------------------------

 
 
5.
Confidentiality.  In connection with this engagement, it is contemplated that
Loofbourrow and ESI will receive from the Company certain information (including
certain business planning, investment, product, marketing, technical, financial,
and other information and materials) the Company considers
confidential.  Loofbourrow and ESI shall use this confidential information
solely for the purpose of providing services to the Company and will not
disclose to any party (other than Loofbourrow's and ESI's officers, directors,
employees, affiliates, and counsel who have a need to know such information,
herein “Representatives”) any such confidential information, except with the
prior written approval of the Company; provided, however, that the foregoing
restrictions shall not apply to any information that: (a) is included in the
Offering Materials and disclosed pursuant to the distribution of the Offering
Materials as permitted by the Company, (b) the Company consents to having
disclosed in connection with the Offering, (c) is publicly available when
provided or thereafter becomes publicly available other than through disclosure
by Loofbourrow or ESI or their Representatives, or (d) is required to be
disclosed by Loofbourrow and/or ESI by judicial or administrative process in
connection with any action, suit, proceeding, or investigation; and provided,
further, however, that Loofbourrow and ESI shall give the Company notice of any
such requirement immediately upon the becoming aware of same and shall not
disclose such information except only to the extent required after the maximum
time permitted.  Information shall be deemed “publicly available” if it becomes
a matter of public knowledge or is contained in materials available to the
public or is obtained by Loofbourrow and ESI from any source other than the
Company or its representatives, provided that such source was not to
Loofbourrow's or ESI's actual knowledge subject to a confidentiality agreement
with the Company.  Loofbourrow and ESI will take reasonable steps to assure that
the Offering Materials are not distributed to any persons not permitted to
receive them pursuant to the terms hereof.  Loofbourrow and ESI will not provide
any confidential information to prospective Investors or any other third party
without the express written consent of the Company unless the prospective
Investor has executed a confidentiality agreement acceptable to the Company.

 
6.
Representations and Warranties of Loofbourrow and ESI.  Each of Loofbourrow and
ESI represents and warrants to the Company as follows:  (a) it is a licensed
broker-dealer registered with the SEC and  FINRA; (b) there are no judgments,
orders, decrees, or like actions, or any proceedings pending, before the SEC,
FINRA, any State, or any court or arbitration panel that prohibit or effect it
from carrying out its obligations under this Agreement; and (c) this Agreement
has been duly authorized and approved by it, does not contravene its
organizational documents or any agreement or order to which it is a party, and
is a legal and valid obligation binding on it.

 
7.
Indemnification.  The Company acknowledges that Loofbourrow and ESI will be
acting on behalf of the Company and will require indemnification by the
Company.  The Company further acknowledges that Loofbourrow's and ESI's
indemnification provisions attached hereto as Exhibit A are incorporated by
reference herein or are made a part hereof for all purposes as though set forth
entirely herein.



 
 

--------------------------------------------------------------------------------

 
 
8.
Miscellaneous.  The Offering will be completed in accordance with Rule 506 under
Regulation D under the Securities Act and all applicable state or other
jurisdictional securities laws (i.e. "blue sky" laws).  All prospective
Investors will be persons who qualify as QIBs and/or accredited investors under
all applicable federal and state securities laws and who execute a Subscription
Agreement.

 
The Company shall have the right to identify Investors with which it has
affiliations who would be suitable QIBs and/or accredited investors for the
Offering ("Company-Introduced Investors"). In the event that the Company decides
that these Investors are suitable for the Offering and these Investors purchase
Securities in the Offering, no fees shall be due to Loofbourrow and/or ESI
respecting Securities purchased by Company-Introduced Investors pursuant to
Section 2 above.
 
The Company agrees that, following the closing of the Offering, Loofbourrow and
ESI shall have the right to place advertisements in financial and other
newspapers and journals at their own expense describing its services to the
Company hereunder, provided that Loofbourrow and ESI will submit a copy of any
such advertisement to the Company for its approval, which approval shall not be
unreasonably withheld or delayed, and that such action is not in violation of
Rule 506 under Regulation D or other federal and state securities laws.
 
The parties agree that their relationship under this Agreement is an advisory
relationship only, and nothing herein shall cause Loofbourrow and/or ESI to be
partners, agents or fiduciaries of, or joint venture partners with, the Company
or with each other.
 
This Agreement replaces in its entirety the Term Sheet the parties executed on
January 15, 2009.
 
This Agreement may not be amended or modified except in writing and shall be
governed by, and construed in accordance with the laws of the State of New York.
 
 
 

--------------------------------------------------------------------------------

 


If this Agreement reflects our mutual understanding, please execute two copies
in the space indicated below and return one to us.
 
 
Very truly yours,


JOHN W. LOOFBOURROW ASSOCIATES, INC.




/s/ John W. Loofbourrow
_____________________________
John W. Loofbourrow
President




EQUITYSMITH, INC.




/s/ Hugo A. Delgado, Jr.
_____________________________
Hugo A. Delgado, Jr.
President




Accepted and agreed to as of January 16, 2009:


BLACKHAWK CAPITAL GROUP BDC, INC.




/s/ Craig A. Zabala
____________________________________
Dr. Craig A Zabala
Chairman of the Board, President & Chief Executive Officer


 
 

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Indemnification
 
Blackhawk Capital Group BDC, Inc., a Delaware corporation (the "Company") agrees
to indemnify and hold harmless Loofbourrow Inc. ("Loofbourrow") and EquitySmith,
Inc. ("ESI"), together with their affiliates, directors, officers, agents, and
employees (Loofbourrow, ESI and each such entity or person, an "Indemnified
Person"), from and against any and all losses, claims, damages, judgments, and
liabilities, expenses, or costs (and all actions in respect thereof and any
legal or other expenses in giving testimony or furnishing documents in response
to a subpoena or otherwise), including the cost of investigating, preparing for,
or defending any such action or claim, whether or not in connection with
litigation in which an Indemnified Person is a party, as and when incurred,
directly or indirectly caused by, relating to, based upon, or arising out of
Loofbourrow's or ESI's performance of its engagement by the Company under the
letter agreement dated as of January 16, 2009, as it may be amended from time to
time (the "Agreement"), or otherwise arising out of or in connection with advice
or services provided or to be provided by Indemnified Persons pursuant to the
Agreement, the transactions contemplated thereby, or any Indemnified Person’s
actions or inactions in connection with any such advice, services, or
transactions, including any indemnified person's sole or contributory
negligence, if such activities were performed (i) in good faith and (ii) in such
manner reasonably believed by such Indemnified Person to be within the scope of
the authority conferred by the Agreement or by law and to be on behalf of the
Company or in furtherance of the performance of Loofbourrow's or ESI's services
under the Agreement; provided, however, such indemnity agreement shall not apply
to any such loss, claim, damage, liability, or cost incurred by any Indemnified
Person to the extent it is found in a final judgment by a court of competent
jurisdiction (not subject to further appeal) to have resulted primarily and
directly from the gross negligence or willful misconduct or bad faith of such
Indemnified Person.  The Company also agrees that no Indemnified Person shall
have any liability (whether direct or indirect, in contract or tort or
otherwise) to the Company for or in connection with the any advice or services
provided by any Indemnified Persons in connection with the Agreement, the
transactions contemplated by the Agreement, or any Indemnified Persons’ actions
or inactions in connection with any such advice, services, or transactions
except for any such liability for losses, claims, damages, liabilities, or costs
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) to have resulted primarily and directly from such Indemnified
Person’s gross negligence or willful misconduct or bad faith in connection with
such advice, actions, inactions, or services.


These Indemnification Provisions shall be in addition to any liability that the
Company may otherwise have to any Indemnified Person and shall extend to the
following: Loofbourrow, ESI, their affiliated entities, directors, officers,
employees, agents, legal counsel and controlling persons of Loofbourrow and ESI
within the meaning of the federal securities laws, and the respective
successors, assigns, heirs, beneficiaries, and legal representatives of each of
the foregoing indemnified persons or entities.  All references to Loofbourrow,
ESI or Indemnified Persons in these Indemnification Provisions shall be
understood to include any and all of the foregoing indemnified persons or
entities.
 
 
 

--------------------------------------------------------------------------------

 


If any action, proceeding, or investigation is commenced, as to which an
Indemnified Person proposes to demand such indemnification, it will notify the
Company with reasonable promptness; provided, however, that any failure by an
Indemnified Person to notify the Company will not relieve the Company from
its obligations hereunder except if and only to the extent that the Company’s
defense of such action, proceeding or investigation is actually prejudiced by
the Indemnified Person’s failure so to notify the Company.  Loofbourrow and ESI
will have the right to retain counsel of their own choice to represent them;
however, such firm shall be acceptable to the Company, which acceptance shall
not be unreasonably withheld, and unless the Company assumes Loofbourrow's
and/or ESI's defense as provided below, the Company will pay the reasonable fees
and expenses of such counsel, and such counsel shall to the fullest extent
consistent with its professional responsibilities cooperate with the Company and
any counsel designated by it.  The Company will be entitled to participate at
its own expense in the defense, or if it so elects, to assume and control the
defense of any action, proceeding, or investigation, but if the Company elects
to assume the defense, such defense shall be conducted by counsel reasonably
acceptable to Loofbourrow and ESI.  Any Indemnified Person may retain additional
counsel of its own choice to represent it but shall bear the fees and expenses
of such counsel unless the Company shall have specifically authorized the
retaining of such counsel.  The Company will not be liable for any settlement of
any claim against an Indemnified Person made without its written consent.


In order to provide for just and equitable contribution, if a claim for
indemnification pursuant to these Indemnification Provisions is made but it is
found in a final judgment by a court of competent jurisdiction (not subject to
further appeal) that such indemnification may not be enforced in such case, even
though the express provisions hereof provide for indemnification in such case,
then the Company, on the one hand, and any Indemnified Person, on the other
hand, shall contribute to the losses, claims, damages, liabilities, or costs to
which the Indemnified Persons may be subject in accordance with the relative
benefits received by the Company, on the one hand, and Loofbourrow and ESI, on
the other hand, and also the relative fault of the Company, on the one hand, and
Loofbourrow and ESI, on the other hand, in connection with the statements, acts
or omissions that resulted in such losses, claims, damages, liabilities, or
costs, and the relevant equitable considerations shall also be considered.  No
person found liable for a fraudulent misrepresentation shall be entitled to
contribution from any person who is not also found liable for such
misrepresentation.  Notwithstanding the foregoing, neither Loofbourrow nor ESI
shall be obligated to contribute any amount hereunder that exceeds the amount of
fees received by Loofbourrow or ESI pursuant to the Agreement.


The liability of the Company under the indemnification provisions set forth in
this Exhibit A shall be limited to $25,000.
 
 
 

--------------------------------------------------------------------------------

 


Neither termination nor completion of the engagement of Loofbourrow or ESI or
any Indemnified Person under the Agreement shall affect the provisions of these
Indemnification Provisions, which shall then remain operative and in full force
and effect for one year.


If any provision contained in this Exhibit A is held by a court of competent
jurisdiction or other authority to be invalid, void, unenforceable, or against
its regulatory policy, the remainder of the provisions contained in this Exhibit
A shall remain in full force and effect and shall in no way be affected,
impaired, or invalidated.  These Indemnification Provisions may not be amended
or modified in any way, except by subsequent agreement executed in writing.
 
 
 

--------------------------------------------------------------------------------

 
 